SHRUM, Judge,
concurring in part and dissenting in part.
I agree with the majority’s conclusion that there was no valid evidence that Wife could earn the amount imputed to her. However, I would reverse and remand for a new trial on the issues of maintenance and child support.
Tax consequences are a factor to be taken into consideration in dissolution cases. See Mika v. Mika, 728 S.W.2d 280, 285[8] (Mo.App.1987). The trial court is the only forum in which litigants can meet their burden of adducing evidence with particularity about the possible adverse tax consequences arising from dissolution proposals. Id.
Since the trial court erred in setting child support and maintenance, I would remand for a new trial on those issues. See Clark v. Clark, 801 S.W.2d 95, 99 (Mo.App.1990). In all other respects, I concur in the majority opinion.